Citation Nr: 1228735	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-24 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left inguinal hernia.

2.  Entitlement to service connection for a right shoulder strain with tendonopathy.

3.  Entitlement to service connection for a right ear hearing loss.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 2001 to February 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007 (right ear hearing loss), March 2008 (left inguinal hernia), and January 2010 (right shoulder strain with tendonopathy) rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of service connection for a left shoulder disorder was appealed, but was withdrawn by the Veteran during his September 2009 Decision Review Officer hearing; thus, the issue is no longer on appeal.  

The Veteran testified before a Decision Review Officer at a hearing in September 2009 and before the undersigned Veterans Law Judge at a June 2012 Board hearing.  Transcripts of those hearings are of record.  

The issue of entitlement to service connection for a right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Resolving the benefit of the doubt in the Veteran's favor, the evidence demonstrates that the Veteran's left inguinal hernia began in service.  

2.  The preponderance of the competent and credible evidence indicates that the Veteran's current right shoulder disability is not related to service, including the right shoulder complaints noted therein.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left inguinal hernia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for establishing service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in July 2007, December 2007 and September 2009 letters, issued prior to the rating decision on appeal, VA provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims for service connection, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. These letters also informed the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in January 2010 for right ear hearing loss and January 2012 for the Veteran's right shoulder disability and left inguinal hernia.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, post-service treatment records from the service department, private and VA medical records, the reports of VA examinations, and transcripts from the Veteran's Decision Review Officer and Board hearings.

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the appellant's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Left Inguinal Hernia

The Veteran contends that he developed a left inguinal hernia in service and was treated for that hernia soon after his discharge.  

Service treatment records are silent as to any complaints of or treatment for an inguinal hernia.  Post-service treatment records demonstrate that, in June 2007, the Veteran had surgery to correct a left inguinal hernia and treatment records demonstrate residual symptoms thereafter.  During his August 2007 VA general medical examination, the Veteran reported that he first noticed a hernia in 2004.  He stated that he had no symptoms prior to surgery other than feeling a bulge, but that it was very tender since his surgery.  

During his hearing before an RO Decision Review Officer in September 2009, the Veteran reported that he first noticed a hernia around the beginning of 2003.  He stated he was not given a diagnosis at that time but upon his departure from Kunsan Air Base he was told that he would have to have surgery following his discharge.  He described slight discomfort prior to and regular discomfort following surgery.  

The Veteran was afforded a VA examination of the intestines in November 2009.  During his examination, the VA examiner explained that a review of the Veteran's claims file and service treatment records revealed that the Veteran underwent left inguinal hernia repair in July 2007.  The Veteran reported that he first noticed his hernia while on active military duty and that physicians in service noted the existence of a hernia and instructed him to follow up with surgical repair.  The Veteran described left inguinal pain which was sharp and stabbing in nature.  

Following a review of the Veteran's claims file and examination, the VA examiner stated his opinion that it was least as likely as not that the Veteran's left inguinal hernia was caused by or the result of military service.  In so stating, the examiner noted the proximity in time between the Veteran's discharge and his hernia surgery.  Further, he noted that treatment records indicated a several-year long history of hernia, which suggested that it began in service.  

During his June 2012 hearing before the undersigned Veterans Law Judge, the Veteran testified that upon leaving Korea, he was told he had a hernia and that, as he was about to be discharged, he was told to have it repaired by VA.  The Veteran explained that following surgery he had experienced pain and discomfort in that region.  

While the Veteran's service treatment records do not note an inguinal hernia, the Veteran is competent to note symptoms of a bulge in the inguinal area.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, the Veteran is shown to have received treatment for a hernia less than six months after his discharge from service and has credibly stated that he noticed symptoms consistent with a hernia during his service.  Given the Veteran's lay observations and the favorable opinion by the VA examiner, the Board finds that the evidence is at least in a state of equipoise.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, after resolving all doubt in the Veteran's favor, the Board concludes that Veteran's left inguinal hernia was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  As such, service connection for left inguinal hernia is warranted.

Right Shoulder Strain with Tendonopathy

The Veteran contends that he has a present right shoulder disability which is due to his service.  Service treatment records include a January 2004 treatment report which notes that the Veteran injured his right shoulder at his farm while on leave.  The Veteran's service treatment records are otherwise silent as to any complaints of or treatment for a right shoulder disorder.

Post-service records include an August 2007 general medical examination.  During that examination, the Veteran mentioned a left shoulder disorder but did not discuss any right shoulder pain or injury.  

The Veteran was afforded a VA examination of the right shoulder in November 2009.  It was noted that the Veteran's claims file was reviewed.  During his examination, the Veteran explained that he had an onset of right shoulder pain beginning in active duty around 2002-2003.  The Veteran denied any specific injury or trauma but attributed his pain to overuse in performing his duties.  He explained that his duties included lifting and carrying, and overhead reaching on a repetitive basis.  The Veteran described pain, decreased range of motion, and stiffness in the right shoulder.  

Following a review of the Veteran's service treatment records and claims file, the VA examiner opined that it was less likely than not that a current right shoulder condition was caused by or a result of the shoulder strain documented in his treatment records in January 2004.  The examiner noted that the Veteran was treated for right shoulder complaints following a right shoulder strain incurred by the Veteran on his farm while he was on leave.  The examiner explained that the Veteran described an onset of a shoulder condition which was due, not to a specific injury, but to overuse during service dating back to around 2002-2003.  The examiner noted that it was interesting that the Veteran did not describe any ongoing right shoulder problems during his August 2007 VA examination but did have left shoulder complaints.  He stated that the available data and medical documentation appeared to be inconsistent with a chronic right shoulder disorder which had its onset during service resulting in continuous symptoms due to the fact that treatment records only show an isolated injury in January 2004.  The examiner stated that based on the history and documentation regarding the Veteran's condition, it was less likely than not that the Veteran's shoulder condition was due to or a result of the January 2004 shoulder strain service.  

A March 2008 treatment note from private physician Dr. K.W. noted that the Veteran had left shoulder tendinitis/bursitis with chronic intermittent pain.  Examination demonstrated full range of motion of the right shoulder without discomfort.  

During his June 2012 Board Hearing, the Veteran testified that even before his accident he had pain in his shoulders which progressed during service.  

Having considered the totality of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right shoulder disability.  

Initially, the Board notes that the Veteran is not shown to have arthritis in his right shoulder within a year of discharge and, accordingly, right shoulder arthritis, to the extent such exists, may not be presumed to be related to service.  

Further, the only documented shoulder injury or complaint during service is demonstrated to have occurred while the Veteran was on leave.  However, the Veteran contends that his duties in service strained his shoulder.  Treatment records before his right shoulder strain during leave in 2004 and after the documented complaint are completely silent as to a right shoulder disorder.  This suggests that if the Veteran did have a shoulder disorder in service, it had resolved by the Veteran's discharge from service in February 2007.  Supporting this conclusion is the fact that the Veteran is shown on the August 2007 VA examination to have complained of left shoulder but not right shoulder pain.  It stands to reason that if the Veteran was experiencing chronic right shoulder pain during service and thereafter, he would have remarked upon it to either his February 2007 VA examiner or his private physician in March 2008.  The fact that only a few months following discharge the Veteran was not shown to complain about right shoulder pain, while mentioning left shoulder pain, goes against a finding that the Veteran had continuous symptoms or a chronic right shoulder disorder during service and since service.  Inconsistencies between the Veteran's records and his allegations of right shoulder symptoms since service diminish the probative value and persuasiveness of his contentions.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (in determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements.)

The medical evidence also weighs against the Veteran's claim.  While the Veteran relates a right shoulder disorder to service, the VA examiner, following a review of the Veteran's claims file found it less likely than not that his right shoulder disorder was related to service.  The Board is cognizant that the examiner spoke to whether the Veteran's right shoulder disorder was related specifically to his right shoulder injury and that the Veteran has contended that he has a shoulder disorder secondary to his duties in service, beyond that injury.  The Board notes, however, that the VA examiner makes clear in his examination his belief that the Veteran did not have a chronic shoulder disorder at the time of service, noting that the Veteran is not shown to have any other complaints in service and, significantly, during his August 2007 VA examination.  The examiner additionally did address the Veteran's lay assertions that his shoulder disorder was secondary not to an injury, but instead to overuse beginning in 2002 or 2003.  The Board concludes that these findings clearly demonstrate the examiner's belief that his present disorder was not related to service.  The medical evidence does not contain a single medical opinion which supports the Veteran's contention that his current right shoulder disability is related to service.  

The Board has taken into consideration Veteran's assertions that his current right shoulder disability is related to service.  However, the Veteran has not shown that he has specialized training sufficient to render such a competent opinion as to the etiology of his right shoulder disability.  Accordingly, his opinion as to the diagnosis or etiology of that disorder is not competent medical evidence, as such question requires medical expertise to determine.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current right shoulder disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current right should disability is not competent medical evidence.  Accordingly, the negative nexus opinion of the VA examiner, a physician, outweighs the lay opinion of the Veteran.

In sum, the competent and credible evidence has failed to demonstrate a chronic right shoulder disability during service or continuous symptoms thereafter, and there is no competent medical evidence establishing a link between the Veteran's present right shoulder disorder and service.  Therefore, the preponderance of the evidence is against the claim, the Veteran's claim for service connection is denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a left inguinal hernia is granted.

Entitlement to service connection for a right shoulder strain with tendonopathy is denied.


REMAND

The Board is seeking additional evidence relevant to the Veteran's claim for service connection for right ear hearing loss.  

The Veteran has related a history of exposure to noise during active service.  Further, audiometric testing demonstrates hearing loss during the Veteran's service.  

The Veteran has undergone VA examinations in August 2007, June 2008, and November 2009.  Significantly, in a June 2008 medical opinion, a VA audiologist noted that a significant threshold shift in hearing occurred over the course of the Veteran's military service and that it was at least as likely as not that at least some of the his hearing loss was related to the Veteran's military service.  Testing in November 2009 failed to reveal hearing loss in the right ear that constituted a disability for VA purposes.  In this regard, under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability.  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

During his June 2012 Board hearing, the Veteran stated his belief that the severity of his right ear hearing loss had worsened.  Given that it has been three years since his last VA examination, the Board finds this plausible.  As the 2009 audiological findings were close to meeting the 38 C.F.R. § 3.385 criteria for hearing loss disability for the right ear, the Veteran should be afforded a new VA audiological examination to determine whether he has right ear hearing loss that meets the requirements of 38 C.F.R. § 3.385 pertaining to hearing loss disability and if so, whether such disability is related to service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for hearing loss and/or tinnitus.  After securing the necessary release, the RO/AMC should obtain any relevant records identified by the Veteran that are not duplicates of those already contained in the claims file.  Additionally, relevant VA treatment records dated after February 21, 2012 should be requested from the Omaha VA Health Care System.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA audiology examination to determine the current nature of any right ear hearing loss and to obtain an opinion as to whether any right ear hearing loss disability is related to active military service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right ear hearing loss disability identified in the right ear is causally related to active service, to include noise exposure therein.  The reasoning for the conclusion reached should be provided.  

3.  After completion of the above, review the expanded record and determine if the Veteran's claim can be granted.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issue a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, return the case to the 
Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


